Exhibit 10.7

 

Notice of Grant of Stock Options
and Non-Qualified Stock Option Agreement

 

META Group, Inc.

 

Effective 8/14/2002, you have been granted a Non-Qualified Stock Option to buy
50,000 shares of META Group, Inc. (the Company) stock at $2.4300 per share.

 

The total option price of the shares granted is $121,500.00.

 

Shares in each period will become exercisable on the date shown.

 

Shares

 

Vest Type

 

Full Vest

 

Expiration

 

12,500

 

On Vest Date

 

8/14/2003

 

8/14/2012

 

12,500

 

On Vest Date

 

8/14/2004

 

8/14/2012

 

12,500

 

On Vest Date

 

8/14/2005

 

8/14/2012

 

12,500

 

On Vest Date

 

8/14/2006

 

8/14/2012

 

 

By your signature and the Company’s signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company’s Stock Plan as amended and the Option Agreement, all of which are
attached and made a part of this document.

 

/s/ John A. Piontkowski

 

 

8/14/02

 

META Group, Inc.

 

Date

 

 

 

 

 

 

/s/ Dale Kutnick

 

 

8/14/02

 

Name:  Dale Kutnick

 

Date

 

1

--------------------------------------------------------------------------------


 

META Group, Inc., a Delaware Corporation (the “Company”), hereby grants as of
August 14, 2002 to you (the “Optionee”), an option to purchase shares (the
“Option Shares”) of its Common Stock, $.01 par value per share (the “Common
Stock”), at the price of $2.43 per share.  The quantity of Option Shares granted
and vesting schedule is defined on the cover page hereof.  The Option Shares are
granted on the following terms and conditions:

 

1.                                      Grant Under Second Amended and Restated
1995 Stock Plan.  This option is granted pursuant to and is governed by the
Company’s Second Amended and Restated 1995 Stock Plan (the “Plan”) and, unless
the context otherwise requires, terms used herein shall have the same meaning as
in the Plan.  Determinations made in connection with this option pursuant to the
Plan shall be governed by the Plan as it exists on this date.

 

2.                                      Grant as Non-Qualified Option; Other
Options.  This option shall be treated for federal income tax purposes as a
Non-Qualified Option (rather than an incentive stock option). This option is in
addition to any other options heretofore or hereafter granted to the Optionee by
the Company or any Related Corporation (as defined in the Plan), but a duplicate
original of this instrument shall not effect the grant of another option.

 

3.                                      Vesting of Option if Business
Relationship Continues; Acceleration on Certain Events.

 

(a)           Subject to Section 3(b), if Optionee continues to serve the
Company or any Related Corporation in the capacity of an employee, officer,
director or consultant (such service is described herein as maintaining or being
involved in a “Business Relationship with the Company”) through the dates listed
under the column entitled “Full Vest” on the cover page hereof, Optionee may
exercise this option for the number of shares of Common Stock set forth opposite
the applicable date.

 

(b)           In addition to the foregoing, but subject to Section 4, (i) if
Optionee’s Business Relationship with the Company and all Related Corporations
is terminated (x) by the Company without “Cause” (as defined in the Severance
Agreement between the Company and Optionee dated as of July 31, 2002 (the
“Severance Agreement”)), (y) in the event of Optionee’s death or Disability, or
(z) on or after the date that is 30 days from the Effective Date (as defined in
the Severance Agreement) and provided that no facts or circumstances that would
constitute Cause then exist, by Optionee for any reason, and, in each case,
Optionee (or in the event of Optionee’s death or Disability, the executor of
Optionee’s estate or Optionee’s guardian, as the case may be) executes the
Release attached as Exhibit D to the Severance Agreement (the “Release

 

2

--------------------------------------------------------------------------------


 

Agreement”) and the revocation period of such Release Agreement has expired
without Optionee having exercised his revocation rights, or (ii) upon a “Change
of Control” (as defined below), then, in each case, this option shall become
exercisable for an additional number of Option Shares, if any, equal to the
total number of Option Shares with respect to which this option is not yet
exercisable at the time of any such termination or Change of Control, as the
case may be.

 

(c)           Notwithstanding the foregoing, in accordance with and subject to
the provisions of the Plan, the Committee may, in its discretion, further
accelerate the date that any installment of this Option becomes exercisable. 
The foregoing rights are cumulative and (subject to Sections 4 or 5 hereof if
Optionee ceases to maintain or be involved in a Business Relationship with the
Company and all Related Corporations) may be exercised on or before the date
that is ten years from the date this option is granted.

 

(d)           “Change of Control” shall mean:  (i) the sale of the Company by
merger, exchange, tender offer or similar transaction in which the shareholders
of the Company in their capacity as such no longer own a majority of the
outstanding equity securities of the Company (or its successor); (ii) any sale
of all or substantially all of the assets or capital stock of the Company (other
than in a spin-off or similar transaction) or (iii) any other acquisition of the
business of the Company, as determined by the Board of Directors in its sole
discretion.

 

4.                                      Termination of Business Relationship.

 

(a)           Termination Other Than for Cause:  If Optionee’s Business
Relationship with the Company and all Related Corporations is terminated due to
Optionee’s voluntary resignation of his employment for any reason (other than a
resignation specified in subsection (i) of the next sentence), no further
installments of this option shall become exercisable, and this option shall
terminate (and may no longer be exercised) after the passage of 90 days from the
date the Business Relationship ceases, but in no event later than the scheduled
expiration date.  If Optionee’s Business Relationship with the Company and all
Related Corporation’s is terminated (i) due to Optionee’s voluntary resignation
of his employment for any reason on or after the date that is 30 days from the
Effective Date and provided no facts or circumstances that would constitute
Cause then exist or (ii) by the Company without Cause, in each case no further
installments of this option shall become exercisable (other than as specified in
Section 3(b)), and this option shall terminate (and may no longer be exercised)
after the passage of two years from Optionee’s last day of employment, but in no
event later than the scheduled expiration date.  In the foregoing cases,
Optionee’s only rights hereunder shall be those that are properly exercised
before the termination of this option.

 

3

--------------------------------------------------------------------------------


 

(b)           Termination for Cause or Breach of Severance Agreement: 
Notwithstanding the provisions of Sections 3 and 4, if Optionee’s Business
Relationship with the Company and all Related Corporations is terminated for
Cause or Optionee breaches Section 1 of the “Noncompetition Agreement” (as
defined in the Severance Agreement) and/or materially breaches his obligations
under the Noncompetition Agreement (other than Section 1) or the Severance
Agreement, this option shall terminate upon Optionee’s receipt of written notice
of such termination or breach and shall thereafter not be exercisable to any
extent whatsoever.

 

5.                                      Death; Disability.

 

(a)           Death:  If Optionee dies while involved in a Business Relationship
with the Company or any Related Corporation, Optionee’s estate, personal
representative or beneficiary to whom this option has been assigned pursuant to
Section 9 hereof may exercise this option, to the extent this option is
otherwise exercisable on the date of Optionee’s death (taking into account
Section 3(b)), at any time within two years after the date of death, but not
later than the scheduled expiration date.

 

(b)           Disability:  If Optionee’s Business Relationship with the Company
and all Related Corporations is terminated by reason of his “Disability” (as
defined in the Plan), this option may be exercised, to the extent otherwise
exercisable on the date the Business Relationship was terminated (taking into
account Section 3(b)), at any time within two years after such cessation, but
not later than the scheduled expiration date.

 

(c)           Effect of Termination:  At the expiration of the two-year period
provided in paragraph (a) or (b) of this Section 5 or the scheduled expiration
date, whichever is the earlier, this option shall terminate (and shall no longer
be exercisable) and the only rights hereunder shall be those as to which the
option was properly exercised before such termination.

 

6.                                      Partial Exercise.  This option may be
exercised in part at any time and from time to time within the above limits,
except that this option may not be exercised for a fraction of a share unless
such exercise is with respect to the final installment of stock subject to this
option and cash in lieu of a fractional share must be paid, in accordance with
Paragraph 13(G) of the Plan, to permit the Optionee to exercise completely such
final installment.  Any fractional share with respect to which an installment of
this option cannot be exercised because of the limitation contained in the
preceding sentence shall remain subject to this option and shall be available
for later purchase by the Optionee in accordance with the terms hereof.

 

4

--------------------------------------------------------------------------------


 

7.                                      Payment of Price.

 

(a)                                  Form of Payment:  The option price shall be
paid in the following manner:

 

(i)            in cash or by check;

 

(ii)           subject to paragraph 7(b) below, by delivery of shares of the
Company’s Common Stock having a fair market value (as determined by the
Committee) equal as of the date of exercise to the option price;

 

(iii)          by delivery of an assignment satisfactory in form and substance
to the Company of a sufficient amount of the proceeds from the sale of the
Option Shares and an instruction to the broker or selling agent to pay that
amount to the Company; or

 

(iv)          by any combination of the foregoing.

 

(b)                                  Limitations on Payment by Delivery of
Common Stock:  If the Optionee delivers Common Stock held by the Optionee (“Old
Stock”) to the Company in full or partial payment of the option price, and the
Old Stock so delivered is subject to restrictions or limitations imposed by
agreement between the Optionee and the Company, an equivalent number of Option
Shares shall be subject to all restrictions and limitations applicable to the
Old Stock to the extent that the Optionee paid for the Option Shares by delivery
of Old Stock, in addition to any restrictions or limitations imposed by this
Agreement.  Notwithstanding the foregoing, the Optionee may not pay any part of
the exercise price hereof by transferring Common Stock to the Company unless
such Common Stock has been owned by the Optionee free of any substantial risk of
forfeiture for at least six months.

 

8.                                      Method of Exercising Option.  Subject to
the terms and conditions of this Agreement, this option may be exercised by
written notice to the Company, at the principal executive office of the Company,
or to such transfer agent as the Company shall designate.  Such notice shall
state the election to exercise this option and the number of Option Shares for
which it is being exercised and shall be signed by the person or persons so
exercising this option.  Such notice shall be accompanied by payment of the full
purchase price of such shares, and the Company shall deliver a certificate or
certificates representing such shares as soon as practicable after the notice
shall be received.   Such certificate or certificates shall be registered in the
name of the person or persons so exercising this option (or, if this option is
exercised by the Optionee and if the Optionee shall so request in the notice
exercising this option, shall be registered in the name of the Optionee and
another person jointly, with right of survivorship).  If any person or persons
other than the Optionee exercises this option pursuant to Section 5 hereof, such
notice shall be accompanied by appropriate proof of the right of such person or
persons to exercise this option.

 

5

--------------------------------------------------------------------------------


 

9.                                      Option Not Transferable.  This option is
not transferable or assignable except by will or by the laws of descent and
distribution or pursuant to a valid domestic relations order.  Except as set
forth in the preceding sentence, during the Optionee’s lifetime, only the
Optionee may exercise this option.

 

10.                               No Obligation to Exercise Option.  The grant
and acceptance of this option imposes no obligation on the Optionee to exercise
it.

 

11.                               No Obligation to Continue Business
Relationship.  Neither the Plan, this Agreement, nor the grant of this option
imposes any obligation on the Company or any Related Corporation to continue to
maintain a Business Relationship with the Optionee.

 

12.                               No Rights as Stockholder until Exercise.  The
Optionee has no rights as a stockholder with respect to the Option Shares until
such time as the Optionee has exercised this option by delivering a notice of
exercise and has paid in full the purchase price for the number of shares for
which this option is to be so exercised in accordance with Section 8.  Except as
is expressly provided in the Plan with respect to certain changes in the
capitalization of the Company, no adjustment shall be made for dividends or
similar rights for which the record date is prior to such date of exercise.

 

13.                               Capital Changes and Business Successions.  The
Plan contains provisions covering the treatment of options in a number of
contingencies such as stock splits and mergers.  Provisions in the Plan for
adjustment with respect to stock subject to options and the related provisions
with respect to successors to the business of the Company are hereby made
applicable hereunder and are incorporated herein by reference.

 

14.                               Withholding Taxes.  If the Company or any
Related Corporation in its discretion determines that it is obligated to
withhold any tax in connection with the exercise of this option, or in
connection with the transfer of, or the lapse of restrictions on, any Common
Stock or other property acquired pursuant to this option, the Optionee hereby
agrees that the Company or any Related Corporation may withhold from the
Optionee’s wages or other remuneration the appropriate amount of tax.  At the
discretion of the Company or Related Corporation, the amount required to be
withheld may be withheld in cash from such wages or other remuneration or in
kind from the Common Stock or other property otherwise deliverable to the
Optionee on exercise of this option.  The Optionee further agrees that, if the
Company or Related Corporation does not withhold an amount from the Optionee’s
wages or other remuneration sufficient to satisfy the withholding obligation of
the Company or Related Corporation, the Optionee shall make reimbursement on
demand, in cash, for the amount underwithheld.

 

6

--------------------------------------------------------------------------------


 

15.                               Lock-up Agreement.  The Employee agrees that
in connection with an underwritten public offering of Common Stock, upon the
request of the Company or the principal underwriter managing such public
offering, this Option and the Option Shares may not be sold, offered for sale or
otherwise disposed of without the prior written consent of the Company or such
underwriter, as the case may be, for at least 270 days after the effectiveness
of the Registration Statement filed in connection with such offering, or such
longer period of time as the Board of Directors may determine if all of the
Company’s directors and officers agree to be similarly bound.  The lock-up
agreement established pursuant to this paragraph 15 shall have perpetual
duration.

 

16.                               Arbitration.  Any dispute, controversy, or
claim arising out of, in connection with, or relating to the performance of this
Agreement or its termination shall be settled by arbitration in the State of
Connecticut, pursuant to the rules then pertaining of the American Arbitration
Association.  Any award shall be final, binding and conclusive upon the parties
and a judgment rendered thereon may be entered in any court having jurisdiction
thereof.

 

17.                               Provision of Documentation to Employee.  By
signing this Agreement the Optionee acknowledges receipt of a copy of this
Agreement and a copy of the Plan.

 

18.                               Miscellaneous.

 

(a)  Notices:  All notices hereunder shall be in writing and shall be deemed
given when sent by certified or registered mail, postage prepaid, return receipt
requested, to the address set forth below.  The addresses for such notices may
be changed from time to time by written notice given in the manner provided for
herein.

 

(b)  Entire Agreement; Modification:  This Agreement constitutes the entire
agreement between the parties relative to the subject matter hereof, and
supersedes all proposals, written or oral, and all other communications between
the parties relating to the subject matter of this Agreement.  This Agreement
may be modified, amended or rescinded only by a written agreement executed by
both parties.

 

(c)  Severability:  The invalidity, illegality or unenforceability of any
provision of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision.

 

(d)  Successors and Assigns: This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
subject to the limitations set forth in Section 9 hereof.

 

7

--------------------------------------------------------------------------------


 

(e)           Governing Law:  This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Delaware, without giving
effect to the principles of the conflicts of laws thereof.  The preceding choice
of law provision shall apply to all claims, under any theory whatsoever, arising
out of the relationship of the parties contemplated herein.

 

8

--------------------------------------------------------------------------------